Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  162330(56)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  RIVERBROOK,                                                                                                          Justices
       Plaintiff-Appellee,
                                                                      SC: 162330
  v                                                                   COA: 349065
                                                                      Macomb CC: 2018-000274-AV
  ABIMBOLA FABODE and All Other
  Occupants,
        Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the joint motion of the Fair Housing Center of
  Southeast and Mid-Michigan, the Fair Housing Center of Southwest Michigan, and the
  Fair Housing Center of West Michigan to file a brief amicus curiae is GRANTED. The
  amicus brief submitted on January 22, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2021

                                                                               Clerk